



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Ganitano v. Metro Vancouver Housing Corporation,









2014 BCCA 10




Date: 20140113

Docket:  CA040284

Between:

Alicia Ganitano

Respondent

(Petitioner)

And

Metro Vancouver
Housing Corporation

Appellant

(Respondent)

And

Attorney General
of British Columbia,

and the Director, Residential
Tenancy Branch

Respondents

(Respondents)

And

Rental Owners and Managers
Society of B.C.,

and Tenant
Resource & Advisory Centre Society

Intervenors

Corrected
Judgment:  The text of the judgment was corrected at paragraph 14 on
April 9, 2014.




Before:



The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Tysoe

The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Supreme Court of British Columbia, dated September 4, 2012 (
Ganitano
v. Metro Vancouver Housing Corporation
,
2012 BCSC 1308, Vancouver Registry No. S112908).






Counsel for the Appellant:



E.E. Vanderburgh,
  K.A. McGoldrick,

and L.N. Mackie





Counsel for the Respondent, A. Ganitano:



R.W. Parsons and H.C.
  Wojcik





Counsel for the Respondents, Attorney General of British
  Columbia, and Director, Residential Tenancy Branch



K.A. Wolfe and R.
  Butler





Counsel for the Intervenor, Rental Owners and Managers
  Society of B.C.



R.C. Di Bella and
  G.N. Rudyk





Counsel for the Intervenor, Tenant Resource & Advisory
  Centre Society



J.K. Hadley and K.A.
  Cooper





Place and Date of Hearing:



Vancouver, British
  Columbia

September 26 and 27,
  2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 13, 2014









Written Reasons by:





The Honourable Mr. Justice Frankel





Concurred in by:





The Honourable Mr. Justice Tysoe





The Honourable Madam Justice D. Smith





The Honourable Mr. Justice Groberman





The Honourable Madam Justice Stromberg-Stein








Summary:

The termination of a tenancy under
the Residential Tenancy Act (B.C.) for non-payment or late-payment of rent is a
statutory forfeiture (i.e., a taking back of the remainder of the term of the
tenancy).  Accordingly, a court cannot grant equitable relief from such forfeiture
pursuant to s. 24 of the Law and Equity Act (B.C.).

Reasons for Judgment of the Honourable
Mr. Justice Frankel:

Introduction

[1]

The sole issue raised on this appeal is whether s. 24 of the
Law
and Equity Act
, R.S.B.C. 1996, c. 253, empowers a court to grant equitable
relief against forfeiture of a residential tenancy.  Section 24 provides:

The court may relieve against all
penalties and forfeitures, and in granting the relief may impose any terms as
to costs, expenses, damages, compensations and all other matters that the court
thinks fit.

[2]

Alicia Ganitano is a tenant in a townhouse unit owned by the Metro
Vancouver Housing Corporation (the MVHC).  Because Ms. Ganitano failed
to pay her rent on time the MVHC, acting in accordance with the provisions of
the
Residential Tenancy Act
, S.B.C. 2002, c. 78 [
RTA
], took
steps to terminate her tenancy.  Eventually, a Dispute Resolution Officer (a
DRO) upheld the termination of that tenancy and granted the MVHC an order for
possession of the townhouse.  On an application for judicial review brought by
Ms. Ganitano, Madam Justice L. Smith of the Supreme Court of British
Columbia, found no basis on which to interfere with the DROs decision to grant
the order of possession.  However, she went on to hold that, by virtue of s. 24,
she had jurisdiction to grant relief from forfeiture.  She exercised that jurisdiction
and ordered Ms. Ganitanos tenancy reinstated.

[3]

The MVHC submits that equitable relief is not available with respect to
a residential tenancy in British Columbia because such forfeiture is statutory
in nature.  Its position, which is supported by the Attorney General of British
Columbia, the Director of the Residential Tenancy Branch, and the Rental Owners
and Managers Society of B.C., is that the rights of residential tenants and
their landlords relating to the non-payment or late-payment of rent are set out
in the
RTA
.  Ms. Ganitanos position, which is supported by the Tenant
Resource & Advisory Centre Society, is that the provisions of the
RTA
are not exhaustive in that regard and do not oust the equitable jurisdiction of
the Supreme Court because forfeiture in a residential tenancy situation is
based on contract.

[4]

In the alternative, the MVHC submits that even if equitable relief can
be granted with respect to a residential tenancy, the chambers judge erred by
doing so in this case.  Ms. Ganitanos position is that the judge did not
err.

[5]

For the reasons that follow, I would allow this appeal.  As I will
explain, I am of the view equitable relief is not available against forfeiture
of a residential tenancy in the circumstances of this case, as such forfeiture
is statutory in nature.

Factual Background

[6]

This matter has a lengthy history, including prior judicial review
applications.  That history is set out in detail in the reasons of the chambers
judge, indexed as 2012 BCSC 1308.  For the purposes of this appeal, an abbreviated
review of the facts is sufficient.

[7]

In the spring of 1984, Ms. Ganitano signed a tenancy agreement to
rent a three-bedroom, two-storey townhouse from the MVHA.  She has lived there
ever since.  It is where she raised her two sons.

[8]

The term of the tenancy in the agreement is month to month with the
rent payable monthly in advance on the first day of each month, by way of
cheque.  The agreement includes the following Termination provision:

11.    (a)     The
Tenant understands that the provisions of the Residential Tenancy Act as
amended from time to time apply to this agreement and that such Act provides
among other things that notice of termination by the Tenant must be given on or
before the
last
day of the month immediately prior to the month in which
the termination is to be effective.

[Italics in original.]

[9]

Between 1995 and 2008, the MVHC issued 28 notices to Ms. Ganitano
due to her failure to pay her rent in full on the first of each month.  In May
2008, the MVHC gave Ms. Ganitano a final warning in writing, to the
effect that if she was late again with the rent her tenancy would be
terminated.

[10]

Ms. Ganitano failed to pay her rent on February 1, 2009, apparently
because a government cheque she was expecting arrived late.  On February 6,
2009, the MVHC issued Ms. Ganitano a 10 Day Notice to End Tenancy for
Unpaid Rent on a Residential Tenancy Branch form.  That notice was given
pursuant to s. 46(1) of the
RTA
, which provides (in part):

46(1)    A landlord may end a tenancy if rent is unpaid on
any day after the day it is due, by giving notice to end the tenancy effective
on a date that is not earlier than 10 days after the date the tenant receives
the notice.

(2)    A notice under this section
must comply with section 52 [form and content of notice to end tenancy].

(3)   A notice under this section
has no effect if the amount of rent that is unpaid is an amount the tenant is
permitted under this Act to deduct from rent.

(4)   Within 5 days after receiving
a notice under this section, the tenant may

(a)     pay the overdue rent, in
which case the notice has no effect, or

(b)     dispute the notice by
making an application for dispute resolution.

(5)   If a tenant who has received
a notice under this section does not pay the rent or make an application for
dispute resolution in accordance with subsection (4), the tenant

(a)     is conclusively presumed to
have accepted that the tenancy   ends on the effective date of the notice, and

(b)     must vacate the rental unit to which the notice
relates by that date.

[11]

The notice contained the following Information For Tenants Who Receive
This Notice to End Tenancy:

          You
are not entitled to withhold your rent unless you have a Dispute Resolution
Officers order to withhold rent.

          If you do not file an Application
for Dispute Resolution within 5 days, you are presumed to accept that the
tenancy is ending and must move out of the rental unit  by the date set out on
page 1 of this Notice (or you can move out sooner).  If you do not file the
Application, move or vacate, your landlord can apply for an Order of Possession
that is enforceable through the court.

February 15, 2009, was set out in the notice as the
date on which the tenancy would end.

[12]

On February 10, 2009, the MVHC issued Ms. Ganitano a 1 Month
Notice to End Tenancy for Cause on a Residential Tenancy Branch form, the
cause being Tenant is repeatedly late paying rent.  That notice was issued
pursuant to s. 47 of the
RTA
, which provides:

47 (1)   A landlord may end a tenancy by giving notice to end
the tenancy if one or more of the following applies:



(b)     the tenant is repeatedly
late paying rent;



(4)   A tenant may dispute a
notice under this section by making an application for dispute resolution
within 10 days after the date the tenant receives the notice.

(5)   If a tenant who has received
a notice under this section does not make an application for dispute resolution
in accordance with subsection (4), the tenant

(a)     is conclusively presumed to
have accepted that the tenancy   ends on the effective date of the notice, and

(b)     must vacate the rental unit by that date.

[13]

The notice stated that the tenancy would end on March 31, 2009, and
contained the following Information to Tenants Who Receive this Notice to End
Tenancy:

          You
have the right to dispute this Notice within 10 days after you receive it by
filing an Application for Dispute Resolution at the Residential Tenancy
Branch.  A Dispute Resolution Officer may extend you time to file an
Application, but only if he or she acceps [
sic
] your proof that you had
a serious and compelling reason for not filing the Application in time.

          If you do not file an
Application within 10 days, you are presumed to accept this Notice and must
move out of the rental unit  by the date set out on page 1 of this Notice (You
can move out sooner.)  If you do not file an Application, move or vacate, your
landlord can apply for an Order of Possession that is enforceable through the
court.

[14]

Ms. Ganitano paid a portion of the arrears on February 11,
2009, and the balance on February 18, 2009.  The MVHC accepted those
payments for use and occupation of the townhouse, but declined to accept them
as rent. Also on February 18th, Ms. Ganitano applied for dispute
resolution under s. 58 of the
RTA
, to cancel both the 10 Day Notice
and the 1 Month Notice.  Section 58 provides:

(1)        Except as restricted under this Act, a person may
make an application to the director for dispute resolution in relation to a
dispute with the person's landlord or tenant in respect of any of the
following:

(a)     rights, obligations and
prohibitions under this Act;

(b)     rights and obligations
under the terms of a tenancy agreement that

(i)   are required or prohibited
under this Act, or

(ii)  relate to

(A)    the tenant's use,
occupation or maintenance of the rental unit, or

(B)    the use of common areas or
services or facilities.

(2)        Except as provided in subsection (4), if the
director receives an application under subsection (1), the director must
determine the dispute unless

(a)     the claim is for an amount
that is more than the monetary limit for claims under the
Small Claims Act
,

(b)     the application was not
made within the applicable period specified under this Act, or

(c)     the dispute is linked
substantially to a matter that is before the Supreme Court.

(3)        Except as provided in subsection (4), a court does
not have and must not exercise any jurisdiction in respect of a matter that
must be submitted for determination by the director under this Act.

(4)        The Supreme Court may

(a)     on application, hear a
dispute referred to in subsection (2)(a) or (c), and

(b)     on hearing the dispute,
make any order that the director may make under this Act.

(5)        The
Arbitrati
o
n Act
does not apply
to a dispute resolution proceeding.

DROs act as delegates of the Director for the purpose of
hearing disputes of this nature.

[15]

On April 8, 2009, DRO Manarin dismissed both of Ms. Ganitanos
dispute applications and granted the MVHC an order of possession effective
April 30, 2009.  That order was made under s. 55(1) of the
RTA
,
which provides:

(1)        If a tenant makes an application for dispute
resolution to dispute a landlords notice to end a tenancy, the director must
grant an order of possession of the rental unit to the landlord if, at the time
scheduled for the hearing,

(a)     the landlord makes an oral
request for an order of possession, and

(b)     the director dismisses the tenants application or
upholds the landlord's notice.

[16]

Ms. Ganitano filed a petition seeking judicial review of DRO
Manarins decision.  On June 15, 2009, a judge of the Supreme Court set
aside that decision, and remitted the disputes for a new hearing
:  Ganitano
v. Metro Vancouver Housing Corporation
, 2009 BCSC 787.

[17]

Ms. Ganitano failed to pay her rent on August 1, 2009.  This
resulted in the MVHC issuing a second 1 Month Notice to End Tenancy for Cause
on August 26, 2009, requiring Ms. Ganitano to vacate the townhouse by
September 30, 2009.  On September 4, 2009, Ms. Ganitano applied
for dispute resolution with respect to that notice.

[18]

On December 30, 2009, DRO Howell set aside the 10 Day Notice and
the two 1 Month Notices.  The MVHC applied for judicial review of that
decision.

[19]

On July 9, 2010, a judge of the Supreme Court set aside DRO Howells
decision of December 30, 2009, and remitted all three dispute applications
for a new hearing
:  Ganitano v. Metro Vancouver Housing Corporation
,
(July 9, 2010), Vancouver S100496 (B.C.S.C.).

[20]

On April 4, 2011, DRO Miller found that the 10 Day Notice (issued
February 6, 2009) was effective on February 16, 2009 (extended to
that date by operation of the
RTA
because February 15th was a
Sunday) and that Ms. Ganitano did not make her application to dispute that
notice until February 18, 2009.  DRO Miller further held that she was not
empowered to extend the time limit for filing the dispute because of s. 66(3)
of the
RTA
, which provides:

The director must not extend the
time limit to make an application for dispute resolution to dispute a notice to
end a tenancy beyond the effective date of the notice.

In the result, she granted the MVHC an order of possession,
effective May 31, 2011.

[21]

Although acknowledging that it was unnecessary to address the 1 Month
Notices, DRO Miller went on to do so because of the history of the matter.  She
would have upheld the first 1 Month Notice because of repeated late payments of
rent and granted the MVHC an order for possession.  As for the second 1 Month
Notice, DRO Miller stated that, taking into consideration only the late
payments after the first 1 Month Notice, she would have set the second one
aside on the basis that exceptional circumstances prevented Ms. Ganitano
from paying her August rent.

[22]

On May 4, 2011, Ms. Ganitano filed a petition seeking judicial
review of DRO Millers decision, along with her own affidavit.  That petition
did not seek relief from forfeiture.  Such relief was first mentioned in an affidavit
sworn and filed by Ms.  Ganitano on April 25, 2012, wherein, under
the heading Relief Sought she deposed:

55.       I request that the
court grant me relief from forfeiture under section 24 of the
Law and Equity
Act
, so that my sons and I can continue to live in the Apartment.

[23]

As a result of Ms. Ganitano having expressed an intention to seek
relief from forfeiture under the
Law and Equity Act
, the petition was
adjourned to allow the Attorney General of British Columbia to be present and
make submissions on the courts jurisdiction to grant such relief.  That
adjournment was granted by a judge of the Supreme Court, who set the matter to
be heard on July 6, 2012.  That judge also ordered Ms. Ganitanos
petition amended to include a claim for relief from forfeiture under the
Law
and Equity Act
.

Chambers Judges
Decision

[24]

In her reasons, the chambers judge set out the issues before her as follows
(at para. 42):

(a)        Has
the petitioner established grounds for judicial review and, if so, what remedy
should be granted?

(b)        Does
this Court have jurisdiction to grant relief from forfeiture?

(c)        If so, should the Court
exercise that jurisdiction and grant relief in this case?

[25]

With respect to the first issue, the chambers judge dismissed the
application for judicial review on the basis that there were no grounds for
interfering with DRO Millers decision.  As the parties to this appeal have not
challenged this aspect of the judges decision, nothing further need be said
about it.

[26]

The chambers judge went on to hold that she had jurisdiction to grant
equitable relief from forfeiture with respect to a statutorily regulated
tenancy contract.  She rested her decision on this Courts decision in
Walker
v. British Columbia (Housing Management Commission)
, 2007 BCCA 32, 235
B.C.A.C. 196, although she acknowledged there was at least one decision by a
judge of her Court that doubted whether relief from forfeiture could be granted
with respect to a tenancy governed by the
RTA
.  In the end, she stated:

[72]      The question of
jurisdiction to relieve from forfeiture with respect to leases governed by the
RTA
,
given the existence of a detailed statutory scheme with provision for judicial
review, is an important one.  Despite counsels invitation to view
Walker
as distinguishable on its facts, it appears to me to be a binding decision of
the Court of Appeal for British Columbia holding that this Court has
jurisdiction to grant equitable relief from forfeiture in the case of
non-payment of rent on a lease governed by the
RTA
.  Clarification of
the law may be needed, but if that is so, that will be a matter for the Court
of Appeal, and not for this Court.  If this case goes on appeal, I would urge
that counsel be found to represent Ms. Ganitano so that the matter can be
fully argued.

[27]

In granting Ms. Ganitano relief from forfeiture, the chambers judge
noted that:

[74]       Ms. Ganitano is a
single mother of limited means who has lived in the premises for 28 years. 
There is no evidence that she has been other than a good tenant who has cared
for the property.  Her rent is not in arrears.  She missed the deadline for
paying her rent in full or disputing the 10-Day Notice by only two days.  She
had been late in paying her rent at least three times in the year preceding the
First [One-Month] Notice but the evidence supports the conclusion that her
lateness flowed from her difficult financial circumstances rather than from any
other cause.  I further take notice of the notorious fact that low-cost housing
is not readily available in Vancouver.

[28]

In the result, the chambers judge cancelled the 10 Day Notice and the
first 1 Month Notice, and reinstated Ms. Ganitanos tenancy.

Analysis

The
Walker
Decision

[29]

Chief Justice Finch directed this appeal be heard by five judges.  That
direction was made in response to a request by the MVHC to have this Court
reconsider its decision in
Walker
:  see Five Justice Divisions (Civil
and Criminal Practice Directive, February 3, 2012).  That request was
premised on
Walker
having decided that equitable relief from forfeiture
is available with respect to a tenancy that would otherwise be terminated under
the provisions of the
RTA
.

[30]

Ms. Walker lived with her son in a two-bedroom unit in a social
housing complex managed by the British Columbia Housing Management Commission. 
The rent for the unit was based on a fixed percentage of the tenants gross
monthly income.  When it came to the Commissions attention that the son, who
had become an adult, was earning income, the rent was increased.  As a result
of the rent falling into arrears the Commission issued Ms. Walker a notice
to end the tenancy in October 2006.  That notice was upheld by an arbitrator
under the
RTA
, who granted the Commission an order for possession. 
Ms. Walkers application for judicial review of that order was dismissed
on the basis that the arbitrators decision was not patently unreasonable:
Walker
v. B.C. Housing
, 2006 BCSC 1959.

[31]

Ms. Walker appealed the order dismissing her judicial review
application to this Court.  In connection with that appeal, she filed, as fresh
evidence, an affidavit in which she deposed that her son had lost his job in
October of 2006 and, as a result, had been unable to contribute towards the
rent.  It was that affidavit which caused this Court to question whether the
arbitrators decision had been based on a misapprehension of the facts and to, in
the result, remit the matter for a new hearing.  In so doing, Mr. Justice Hall
stated:

[10]      If this factual circumstance was extant in October
and November 2006 at the time of the notice and the hearing before the
arbitrator, then arguably the monthly rental figure applicable to this suite
should be based only on the income of the appellant.  In that event, there
would not be an arrears situation.  It seems mystifying that if this factual
situation existed when the matter was before the arbitrator that the appellant
failed to make this factual point to the arbitrator.  The arbitrator cannot be
expected to be a mind reader.

[11]
As noted in the case of
Gleneagle Manor Ltd.
v. Finns of Kerrisdale Ltd.
(1980), 116 D.L.R. (3d) 617 (B.C.S.C.) the
courts possess the power to grant relief from forfeiture in tenancy matters.
Because there may have been a genuine factual misapprehension in this case,
namely the true income level of occupants of this suite at the relevant time,
it seems to me appropriate for the Court to exercise its power here to avoid a
possible injustice.  A new hearing before an arbitrator should be ordered so
that the full facts of this income situation can be ascertained.  As observed
above, the total income of all suite occupants is the measure of rent due under
the regime applicable to this type of rental unit.

[12]      The appeal should be allowed and the matter
remitted for a new hearing, which hearing should take place without delay.

[Emphasis added.]

[32]

Whether
Walker
decided that equitable relief from forfeiture is available
with respect to a residential tenancy and, if so, the correctness of such a decision,
was the subject of argument by the parties and intervenors in this appeal.  For
example, the MVHC points out that the decision cited as authority for the
proposition that courts possess the power to grant relief from forfeiture in
tenancy matters
Gleneagle Manor Ltd. v. Finns of Kerrisdale Ltd.
(1980), 116 D.L.R. (3d) 617 (B.C.S.C.)involved a commercial lease.

[33]

I do not propose to comment at length about
Walker
, as it is not
binding on a five-judge division.  As relief from forfeiture was not actually granted
in that case, the discussion of the power to do so would appear to be
obiter
. 
Further, I think it can fairly be said that the discussion of relief from
forfeiture in that judgment was
per incuriam
because the Court did not
have the benefit of detailed submissions on the power to relieve from
forfeiture in the context of a residential tenancy.  In that regard, we were
advised by Ryan W. Parsons, who represented Ms. Walker before this Court
and who now represents Ms. Ganitano, that
Walker
came on for
hearing quickly without any factums being filed.  Last, I note that in
Walker
the Attorney General of British Columbia was not given notice of the appeal and
did not have the opportunity to make submissions.

Is
Forfeiture of a Residential Tenancy for Failure to Pay Rent Statutory in
Nature?

[34]

The parties agree the courts do not have the power to relieve against statutory
forfeiture.  That question was settled long ago in
The King v. Canadian
Northern Railway Company
, [1923] A.C. 714 (P.C.), affg (1922), 64 S.C.R.
264, affg (1921), 58 D.L.R. 624 (Alta. S.C., A.D.).  One of the issues in that
case was whether a superior court judge had the power to relieve against
financial penalties imposed under provincial legislation by virtue of what was
then s. 8(8) of the 1907
Judicature Ordinance
of the North-West
Territories:

Subject to appeal as in other
cases the Court shall have power to relieve against all penalties and
forfeitures and in granting such relief to impose such terms as to costs,
expenses, damages, compensation and all other matters as the Court sees fit.

(This provision is currently s. 10 of the
Judicature
Act
, R.S.A. 2000, c. J-2.)

[35]

At the trial in
Canadian Northern Railway Company
, Mr. Justice
Hyndman found he had the power to relieve against the financial penalties and did
so.  However, through three levels of appeals it was held that the
aforementioned provision did not authorize relief against statutory penalties. 
In the Privy Council, a cross appeal by the railway seeking to restore the
relief granted at trial failed.  In that regard, Lord Parmoor said this (at
721):

Hyndman J., in the Court of first
instance, held, after argument, that this provision authorized him to relieve
the respondents against any liability for penalties, and that the case was a
proper one in which relief should be granted.  In the Appellate Division of the
Supreme Court of Alberta the judges were unanimous in holding that the power
given to the Court to relieve from penalties did not authorize relief against
statutory penalties.  They followed the decisions of
McHugh v. Union Bank of
Canada
.  The Chief Justice expresses the opinion that if the power given to
the Court to relieve against penalties applied to statutory penalties, this
would, in effect, be giving an authority to enable the Court to repeal
statutes.  This decision was unanimously confirmed in the Supreme Court of Canada.
Idington J. says in his judgment that the power in the Court to relieve from
penalties seemed to him to be applicable only to such contractual penalties,
and forfeitures as those as to which the Court of Chancery had exercised
jurisdiction.  Their Lordships are of opinion that on this point the
cross-appeal fails.

[36]

In the case mentioned by Lord Parmoor
McHugh v. Union Bank of Canada
(1910), 3 Alta. L.R. 166 (S.C., en banc)Mr. Justice Stuart said this about the
power of relief (at 175):

The power given to the Court by sec. 7, s.s. 2 of the
statutes of 1907, to relieve against all penalties and forfeitures does not in
my opinion extend to penalties or forfeitures imposed by statute.
To adopt
such a construction would, I think, amount to declaring that that section was
intended as a general amendment of all statutes whereby a penalty or forfeiture
has been imposed making the imposition of the penalty dependent upon the
discretion of the Court.
In my opinion this was not the intention of the
Legislature in passing the section referred to.

[Emphasis added.]

[37]

Canadian Northern Railway

Company
was applied in
Martin
Mine Ltd. v. British Columbia
(1985), 62 B.C.L.R. 107 at 116, 117 (C.A.). 
In that case, the leaseholder failed to comply with the terms of a mining lease
and also with a statutory provision which provided (at 112):

[W]here a free miner does not
perform or record the exploration and development or pay the cash in lieu as
required by this Act, his mineral claim shall, at the end of the day of the
anniversary date forfeit to and vest in the Crown in right of the province.

This Court held that the power to relieve against statutory
forfeiture (then set out in s. 21 of the
Law and Equity Act
, R.S.B.C.
1979, c. 224) was not available.

[38]

Ms. Ganitano submits this line of authority is not applicable here
because her obligation to pay rent is contractual and the remedy the MVHC
seekspossession of the townhouseflows from her non-payment of that rent.  She
says there is a crucial difference between a forfeiture imposed by statute and
one authorized by or available under a statute arising from a breach of the
terms of a contract between two private parties.  In support of this submission
she cites
Olympia and York Developments Limited v. Calgary (City)
(1983), 26 Alta. L.R. (2d) 307 at 312 (C.A.), wherein Mr. Justice Stevenson
stated:

I agree there is a distinction
where the penalty is imposed, not by the statute, but under the authority of
statute because it is possible for the legislature to have authorized a penalty
with full knowledge of the courts powers to relieve while it is unlikely that
it would itself impose a penalty in one statute and permit relief under general
terms of another statute.

However, what the Court decided in that case was that there
was no power to relieve against a penalty imposed under a municipal bylaw for
non-payment of taxes when authority to pass the bylaw had been conferred by a
provincial statute.

[39]

Ms. Ganitano points out that in
Canadian Northern Railway
Company
there was no contract between the parties and, therefore, as she
puts it, the penalties in issue were truly statutory in origin.  With
respect to
Martin Mine Ltd.
, she says the statutory provisions were incorporated
into the lease and thus forfeiture of the lease was, again, truly statutory
in origin.  She further says that absent clear and express language it should
not be assumed that in enacting the
RTA
, the Legislative Assembly
intended to extinguish the rights of residential tenants to seek equitable
relief from forfeiture.

[40]

I am unable to accept Ms. Ganitanos submissions.  In my view, the
RTA
provides a comprehensive scheme for dealing with matters relating to the
non-payment or late-payment of rent in residential tenancy situations.

[41]

In a residential tenancy, the tenants obligation to pay rent is not
merely a matter of contract, but an obligation imposed by statute.  Section 26
of the
RTA
provides:

(1)        A tenant must pay rent when it is due under the
tenancy agreement, whether or not the landlord complies with this Act, the
regulations or the tenancy agreement, unless the tenant has a right under this
Act to deduct all or a portion of the rent.

(2)        A landlord must provide a tenant with a receipt for
rent paid in cash.

(3)        Whether or not a tenant pays rent in accordance
with the tenancy agreement, a landlord must not

(a)     seize
any personal property of the tenant, or

(b)     prevent
or interfere with the tenants access to the tenants personal property.

(4)        Subsection (3)(a) does not apply if

(a)     the
landlord has a court order authorizing the action, or

(b)     the tenant has abandoned the
rental unit and the landlord complies with the regulations.

As can be seen, s. 26(3) precludes a landlord from
resorting to the common-law remedy of distress to assist in obtaining arrears
of rent.

(Note:  By reason of s. 13
of the
Residential Tenancy Regulation
, B.C. Reg. 477/2003 as amended,
residential tenancy agreements must now contain the following standard term,
set out in s. 5(1) of the Schedule to the
Regulation
:

The tenant must pay the rent on
time, unless the tenant is permitted under the Act to deduct from the rent.  If
the rent is unpaid, the landlord may issue a notice to end a tenancy to the
tenant, which may take effect not earlier than 10 days after the date the
tenant receives the notice.)

[42]

The
RTA
has also abolished the common-law right of a landlord to
treat a tenancy as forfeited when a tenant fails to pay rent.  To terminate a residential
tenancy a landlord must follow the procedures set out in s. 44(1) of the
RTA
,
which stipulates that [a] tenancy ends only in specified circumstances.  When
faced with a tenant who has not paid his or her rent in full, a landlords only
avenue of redress is to serve a notice under s. 46 (Landlords notice: 
non-payment of rent):  s. 44(1)(a)(ii).  When a tenant is repeatedly late
in paying rent, the landlords only avenue of redress is to serve a notice
under s. 47 (Landlords notice:  cause):  s. 44(1)(a)(iii).  Also
of note is s. 31, which prohibits a landlord from unilaterally changing
locks or the means of access to a residential property.

[43]

When a landlord serves a notice for non-payment of rent, s. 46(4)
gives a tenant five days to either pay the overdue rent or dispute the notice. 
If a tenant does neither, then, by operation of s. 46(5), he or she is conclusively
presumed to have accepted that the tenancy ends and must vacate the unit by
the date set out in the notice.  In the case of a notice for cause, s. 47(4)
gives a tenant ten days to dispute the notice.  If a tenant does not dispute
the notice, then by operation of s. 47(5), he or she is conclusively
presumed to have accepted that the tenancy ends and must vacate the unit by
the date set out in the notice.  If a tenant unsuccessfully disputes a notice
the landlord can obtain an order for possession from a DRO under
s. 55(1).  If a notice is not disputed, then the landlord can obtain an
order for possession from a DRO under s. 55(2).

[44]

In my view, the Legislative Assembly has clearly and expressly stated
that a tenants failure to respond within the statutory time limits to a notice
given in accordance with either s. 46(4) or s. 47(4) will,
by
operation of law
, bring a tenancy to an end and entitle the landlord to
regain possession of the rental unit.  Such a termination is a statutory
forfeiture (i.e., a taking back of the remainder of the term of the tenancy)
and is beyond the reach of s. 24 of the
Law and Equity Act
. 
Indeed, it would be anomalous to allow a tenant to call in aid the equitable
jurisdiction of the courts to reinstate a tenancy he or she is conclusively
presumed to have accepted is at an end.

Disposition

[45]

I would allow this appeal and set aside paragraphs 4(a) to (c) of the
formal order of the chambers judge (entered November 28, 2012).

The
Honourable Mr. Justice Frankel

I AGREE:

The Honourable Mr. Justice
Tysoe

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Mr. Justice
Groberman

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


